“hindNoy nwa LE C—OOOBES-JWD-RLB Document1-1 12/20/19 Page 1 of 5

\____ Deputy Clerk of Court

19TH JUDICIAL DISTRICT COURT

PARISH OF EAST BATON ROUGE

STATE OF LOUISIANA

MATTRESS DIRECT, INC. and * NUMBER: 690895
MATTRESS DIRECT OF NEW
ORLEANS, INC. ; DIVISION: ™ 22

*
VERSUS *

*
THE NORTHERN INSURANCE &
COMPANY OF NEW YORK and &
SOUTHERN INSURANCE COMPANY

PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel come Mattress Direct, Inc, and
Mattress Direct of New Orleans, Inc. (“Plaintiffs”), domestic corporations, which respectfully
represent as follows:

PARTIES AND VENUE
1,

Made Defendants herein are:

A. The Northern Insurance Company of New York, a foreign insurance company
authorized to do and doing business in Louisiana with its principal place of business at
1400 American Lane, Schaumburg, Illinois 60196, which may be served via the
Louisiana Secretary of State pursuant to La R.S. § 13:3472; and

B. Southern Insurance Company, a foreign insurance company authorized to do and
doing business in Louisiana with its principal place of business being at 4455 LBJ
Freeway, Dallas, Texas 75244, which may be served via the Louisiana Secretary of
State pursuant to La B.S. § 13:3472,

(The Northern Insurance Company of New York and Southern Insurance Company are
sometimes collectively referred to herein as “Defendants.”)

2.

East Baton Rouge Parish is the proper venue for this matter pursuant to La Code Civ. P.

article 74.
FACTS
3.
Plaintiffs operate a retail business selling mattresses and other bedding accessories across
P . EXHIBIT

multiple locations in Louisiana and Mississippi.

tabbies’

Sa oles

2221792y.1
Case 3:19-cv-00883-JWD-RLB Documenti-1 12/20/19 Page 2of5

4,

Plaintiffs have numerous employees whom they have hired to help run/operate their many
locations.

5.

One of Plaintiffs’ employees began, embezzling funds from the businesses in June 2013
and continued to steal up until the scheme was discovered in December of 2018.

6.

The employee would write the checks to her husband, all the while linking the check in
Plaintiffs’ accounting software to a vendor who regularly did business with Plaintiffs. This allowed
the check writing scheme to go unnoticed for years.

7.

The employee in question wrote checks for amounts ranging between $189.00 and

$12,974.26, ‘
8.

Between May 2012 and December 2018, the employee wrote and cashed 442 fraudulent
checks, totaling $1,232,868.03,

9.

The writing of these fraudulent checks constituted numerous separate occurrences of theft
over seven policy periods.

10.

From May 3, 2011 to May 3, 2014, Plaintiffs carried commercial property insurance
through The Northern Insurance Company of New York, an affiliate of Zurich.

11.

From May 3, 2014 to May 3, 2019, Plaintiffs carried conimercial property insurance
through Southern Insurance Company, an affiliate of Republic Group, an AmTrust Financial
Company.

COUNT I: BREACH OF CONTRACT

12.

In both cases, the policies issued by Defendants to Plaintiffs provided coverage for
“employee dishonesty” (in the case of The Northern Insurance Company of New York policy),

and, “employee theft” (in the case of the Southern Insurance Company) coverage.

2221792v.1
Case 3:19-cv-00883-JWD-RLB Documenti1-1 12/20/19 Page 3of5

13.

The series of thefts described in the fact section above fall squarely within the terms and

conditions of the policies, and therefore constitute a covered loss.
14,

Plaintiffs paid: their premiums and otherwise complied with all terms and conditions of the
policy.

15.

Despite Plaintiffs submitting satisfactory proofs of loss and upholding all of their
obligations under the policies in the event of a covered loss, Defendants have refused to pay the
full amount due to Plaintiffs. In other words, Defendants breached the insurance contracts.

16.

In the case of defendant, Southern Insurance Company, rather than submitting the full
amount due to Plaintiffs under the policy, Southern Insurance Company submitted a. “final
payment” of $10,000,00 in the form of a check. That check has not been cashed or negotiated.

17.

The Northern. Insurance Company of New York has tendered no money whatsoever in
connection with Plaintiffs’ claim,

18.

For Count I, The Northem Insuranee Company of New York owes Plaintiffs $187,150.04
under the plain terms of the insurance policies covering the policy periods running from May 3,
2012 to May 3, 2014, ie. the amount total amount stolen during those policy periods.

19,

For Count I, Southern Insurance Company owes Plaintiffs $1,045,717.99 under the plain
terms of the insurance policies covering the policy periods from May 3, 2014 to May 3, 2019, ie.
the total amount stolen during those policy periods.

COUNT Il: LEGAL PENALTIES UNDER LA R:S. § 22:1892B(1)
20.

Southern Insurance Company has refused to pay the full amount due Plaintiffs within 30

days of their receipt of satisfactory proof of loss.
21.

Southern Insurance Company’s refusal is arbitrary, capricious, and without probable cause.

2221792v.1
Case 3:19-cv-00883-JWD-RLB Documenti1-1 12/20/19 Page 4of5

22,

Therefore, Southern Insurance Company is liable to Plaintiffs, not only for the amount of
the covered loss, but for an additional fifty percent as a penalty under La. R.S, § 22;1892B(1), ie.
$522,859.00.

23.

Southern Insurance Company is further liable for Plaintiffs’ reasonable attorneys’ fees
under the very same statute.

COUNT II: BAD FAITH ADJUSTMENT OF CLAIMS UNDER LA RSS. § 22:1973B(5)
24.
Southem Insurance Company has refused to pay the full amount due Plaintiffs within 60
days of its receipt of satisfactory proof of loss.
25.
Southern Insurance Company’s refusal is arbitrary, capricious, and without probable cause.
26.

Plaintiffs suffered damages separate and apart from the covered loss amount because of

Southern Insurance Company’s failure to pay the amount owed.
27.

Therefore, Southern Insurance Company has violated its good faith duty under La. R.S. §
22:1973B(5) to adjust claims fairly and are liable to Plaintiffs, not only for the damages Plaintiffs
sustained as a. result of Southern Insurance Company’s breach, but for an additional amount equal
to twice the damages sustained as a result of the breach.

JURY DEMAND
28.

Petitioner is entitled to and hereby prays for a trial by jury on all issues.

REQUEST FOR NOTICE
29.

Plaintiffs respectfully request written notice to their counsel ten (10) days in advance of
any date fixed for trial or hearing on. any exception, motion, rule or trial on the merits in this
proceeding pursuant to Louisiana Code of Civil Procedure article 1572, and Plaintiffs further
request, pursuant to Louisiana Code of Civil Procedure articles 1913 and 1914, immediate written
notice to their counsel of all interlocutory and final orders and judgments on any exceptions,
motions, rules, or trials on the. merits in these proceedings.

a4.
2221792v.1
Case 3:19-cv-00883-JWD-RLB Documenti-1 12/20/19 Page5of5

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs, Mattress Direct, Inc. and Mattress Direct of New Orleans, Inc.
pray as follows:

a, That Defendants be duly cited to appear and answer this petition and be served with
a copy of same; ,

b. That after the lapse of all legal delays and after due proceedings are had, there be a
judgment heréin in favor of Plaintiffs, and against defendant, The Northern
Insurance Company of New York, in the sum of $187,150.03, plus legal interest
from the date of judicial demand until paid;

c. That after the lapse of all legal delays and after due proceedings are had, there be a
judgment herein in favor of Plaintiffs, and against defendant, Southern Insurance
Company, in the sum of $1,045,717.99, plus the penalties and attorneys’ fees
associated with La. R.S. § 22:1892B(1) (an additional $522,859.00 plus attorneys’
fees); or in the alternative, said $1,045,717.99, plus the penalties associated with
La. RS. § 22:1773B(5), plus attorneys’ fees as provided for in La. R.S. §
22:1892B(1), {n either case, Plaintiffs seek legal interest from the date of judicial
demand until paid;

d. Trial by civil jury; and

d. For notice of judgment in accordance with all orders and decrees necessary in
premises and for full, general and equitable relief.

Respectfully submitted,
TAYLOR, POR »BROOKS & PHILLIPS L.L.P.

By

 

 

Telephone: (225) 387-3221
Facsimile: (225) 346-8049
Email: johnstone,campbell@taylorporter.com

colin.peak@taylorporter.com

Attorneys for Mattress Direct, Inc. and Mattress
Direct of New Orleans, Inc.

PLEASE SERVE:

The Northern Insurance Company of New York,
Through its agent for-service-of process:

Louisiana Secretary of State
8585 Archives Avenue
Baton Rouge, LA 70809

Southern Insurance Company,
Through its agent for service of process:
Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, LA 70809

2221792v.1
